DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium may include transitory medium not excluded from paragraph 88 of specification which does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 8, 11, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adler (U.S. PATENT NO. 10,460,169).
-Regarding claim 1, Adler discloses a computer-implemented method comprising: detecting, by a processor and using a first machine learning model, a first well pad at a first location (EI feature recognition model 216 may be trained to recognize a developed or developing EI site, such as an oilfield drilling or hydraulic fracturing site,  col. 27, first paragraph; see also the paragraph bridging columns 36 and 37) based at least in part on a first set of data comprising spectral data describing a gas emission from the first location (Aerial image source 101 may be a satellite or any other suitable overhead imaging device, col. 15, third paragraph; see also FIG. 2A; satellite images contain spectral data); detecting, by the processor, an environmental event within a threshold distance of the well pad (as a second input, joint classification processing manager 218 is provided with an identification 520 of a second EI feature of a second EI feature type at a second location, col. 39, fourth paragraph; a statistical distribution of the distance between EI features of the first and second types, Table 4; in one example of the use of EI feature status attributes, the system may be configured to detect and measure flares and gas emissions as an indicator of oilfield activity and also as a measure and predictor of oilfield well productivity when correlated to trailing public and private reports of oilfield well productivity, col. 31, first paragraph and Table 3, col. 29, flare systems); and determining, by the processor, a probability of damage to the first well pad from the environmental event (amounts of flaring might also indicate shortages of pipeline capacity or insufficient economic basis for transporting and selling oil and gas or might be used to estimate cost of operations for new wells in a particular area, col. 31, lines 54-58; term “damage” is interpreted in its most generic meaning, including not only physical damage).
-Regarding claims 4, 11 and 18, Adler further discloses extracting, using a second machine learning model, features from the first set of data to determine the terrain of the location (convolutional neural network, col. 33 lines 23-36).
-Regarding claims 7 and 14, Adler further discloses determining an identity, composition and volume of the gas emission and compare emissions with regulatory requirements (the use of EI feature status attributes, the system may be configured to detect and measure flares and gas emissions, the status attribute so flares or flare systems may exhibit a correlation to oil or gas productivity and decline curves of a well when compared to government filings of oilfield well productivity such as may be available in a supplemental information source 270 such as public records source, col. 31).
-Regarding claim 8, Adler discloses a system comprising: a memory having computer readable instructions (storage 128, FIG. 1C); and one or more processors for executing the computer readable instructions (CPU, FIG. 1C), the computer readable instructions controlling the one or more processors to perform operations comprising: detecting, using a first machine learning model, a first well pad at a first location (EI feature recognition model 216 may be trained to recognize a developed or developing EI site, such as an oilfield drilling or hydraulic fracturing site,  col. 27, first paragraph; see also the paragraph bridging columns 36 and 37) based at least in part on a first set of data comprising spectral data describing a gas emission from the first location (Aerial image source 101 may be a satellite or any other suitable overhead imaging device, col. 15, third paragraph; see also FIG. 2A; satellite images contain spectral data); detecting an environmental event within a threshold distance of the well pad (as a second input, joint classification processing manager 218 is provided with an identification 520 of a second EI feature of a second EI feature type at a second location, col. 39, fourth paragraph; a statistical distribution of the distance between EI features of the first and second types, Table 4; in one example of the use of EI feature status attributes, the system may be configured to detect and measure flares and gas emissions as an indicator of oilfield activity and also as a measure and predictor of oilfield well productivity when correlated to trailing public and private reports of oilfield well productivity, col. 31, first paragraph and Table 3, col. 29, flare systems); and determining a probability of damage to the first well pad from the environmental event (amounts of flaring might also indicate shortages of pipeline capacity or insufficient economic basis for transporting and selling oil and gas or might be used to estimate cost of operations for new wells in a particular area, col. 31, lines 54-58; term “damage” is interpreted in its most generic meaning, including not only physical damage).
-Regarding claim 15, Adler discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith (storage 128, FIG. 1C), the program instructions executable by a processor to cause the processor to perform operations comprising: detecting, using a first machine learning model, a first well pad at a first location (EI feature recognition model 216 may be trained to recognize a developed or developing EI site, such as an oilfield drilling or hydraulic fracturing site,  col. 27, first paragraph; see also the paragraph bridging columns 36 and 37) based at least in part on a first set of data comprising spectral data describing a gas emission from the first location (Aerial image source 101 may be a satellite or any other suitable overhead imaging device, col. 15, third paragraph; see also FIG. 2A; satellite images contain spectral data); detecting an environmental event within a threshold distance of the well pad (as a second input, joint classification processing manager 218 is provided with an identification 520 of a second EI feature of a second EI feature type at a second location, col. 39, fourth paragraph; a statistical distribution of the distance between EI features of the first and second types, Table 4; in one example of the use of EI feature status attributes, the system may be configured to detect and measure flares and gas emissions as an indicator of oilfield activity and also as a measure and predictor of oilfield well productivity when correlated to trailing public and private reports of oilfield well productivity, col. 31, first paragraph and Table 3, col. 29, flare systems); and determining a probability of damage to the first well pad from the environmental event (amounts of flaring might also indicate shortages of pipeline capacity or insufficient economic basis for transporting and selling oil and gas or might be used to estimate cost of operations for new wells in a particular area, col. 31, lines 54-58; term “damage” is interpreted in its most generic meaning, including not only physical damage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. PATENT NO. 10,460,169) in view of Muhammad (“Data mining applications in hydrocarbon exploration”, ARTIFICIAL INTELLIGENCE REVIEW, KLUWER ACADEMIC PUBLISHERS, DO, vol. 35, no. 1,27 November 2010 (2010-11-27), pages 1-18, XP019871913, ISSN 1573-7462,DOI: 10.1007/S10462-010-9180-Z).
-Regarding claims 2, 9 and 16, Adler is silent to teaching that the environmental event is a fire, landslide or flooding. However, the claimed limitation is well known in the art as evidenced by Muhammad.
In the same field of endeavor, Muhammad teaches the environmental event is a fire, landslide or flooding (page 9, third paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Adler with the teaching of Muhammad in order to provide accurate prediction prior to digging into the earth and mining.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. PATENT NO. 10,460,169).
-Regarding claims 3, 10 and 17, although Adler does not explicitly mention that a second well pad is determined based on similarity of the terrain, Adler does disclose that a “second EI feature” is detected which can be the same as the first one. Therefore, it is obvious that if the two detected features are the same, then there may be similarity in their characteristics (terrain, size, color, etc.).

Claim(s) 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. PATENT NO. 10,460,169) in view of Groener (“A Comparison of Deep Learning Object Detection Models for Satellite Imagery”, 2019 IEEE APPLIED IMAGERY PATTERN REECOGNITION WORKSHOP (AIPR), IEEE, 15 October 2019 (2019-10-15), pages 1-10, XP033814626, DOI: 10.1109/AIPR47015.2019.9174593).
-Regarding claims 5, 12 and 19, Adler is silent to teaching that encoding the data to delineate a boundary of a potential well pad, based at least in part on the terrain. However, the claimed limitation is well known in the art as evidenced by Groener.
In the same field of endeavor, Groener teaches encoding the data to delineate a boundary of a potential well pad, based at least in part on the terrain (section IV, e.g., the “Faster R-CNN”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Adler with the teaching of Groener in order to improve speed and accuracy.
-Regarding claims 6, 13 and 20, the combination further discloses the first machine learning model determines whether the bounded potential well pad is a source of the gas emission (Adler, col. 31, first paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664